Order entered October 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00255-CV

                               DRUCILLA BAIN, Appellant

                                              V.

            CAPITAL SENIOR LIVING CORPORATION, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01332-B

                                          ORDER
       We GRANT appellant’s October 2, 2014 unopposed motion for additional extension of

time to file combined appellant’s reply and cross-appellee’s brief and ORDER the brief be filed

no later than November 12, 2014.       No further extensions will be granted absent exigent

circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE